Citation Nr: 1757750	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease, cervical spine.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease, spinal fusion, spinal stenosis, or spondylolisthesis, or as secondary to a service-connected disability.  

3.  Entitlement to service connection for bilateral upper extremity radiculopathy, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for degenerative disc disease, cervical spine and bilateral upper extremity radiculopathy.   

In his January 2009 claim, the Veteran stated he is seeking service connection for degenerative disc disease of the cervical spine with radiculopathy of bilateral upper extremities.  In a November 2014 VA examination, the Veteran was shown to have degenerative arthritis of the spine, spinal fusion, spinal stenosis, and spondylolisthesis.  See November 2014 VA examination.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In August 2014 and March 2017, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

Since the Agency of Original Jurisdiction (AOJ) issued the October 2017 supplemental statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

The issues of entitlement to service connection for a cervical spine disability and bilateral upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  An April 2006 rating decision denied entitlement to service connection for degenerative disc disease, cervical spine because the Veteran did not show that his condition began in, was aggravated, or caused by his military service or service connected conditions.  While the Veteran submitted a notice of disagreement to the April 2006 rating decision, he did not submit a VA Form 9 appealing the RO's January 2007 statement of the case within 60 days from mailing.  

2.  Since the April 2006 rating decision, the Veteran has submitted information regarding a nexus between his cervical spine disability and his service-connected lumbar spine disability.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative disc disease, cervical spine.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied entitlement to service connection for degenerative disc disease, cervical spine, is final.  38 U.S.C. § 7105(d) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The additional evidence received since the April 2006 rating decision is new and material, and the claim of entitlement to service connection for degenerative disc disease, cervical spine is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that his cervical spine disabilities relate to his time on active duty; in the alternative, he states that his cervical spine disabilities are caused or aggravated by his service-connected lumbar spine disability.  See November 2017 Appellant's Brief.  

In an April 2006 rating decision, the Veteran's cervical spine claim was denied because the evidentiary record did not show that said condition began in, was aggravated, or caused by his military service or service-connected conditions.  Though the Veteran filed a notice of disagreement (NOD) within one year of the rating decision, the Veteran did not submit a timely substantive appeal after the RO issued a statement of the case (SOC) in January 2007.  As such, the April 2006 rating decision became final.  See 38 U.S.C. § 7105(d); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. § 5108.  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the April 2006 rating decision, the record consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and statements from the Veteran.

In August 2014, the Veteran submitted a positive nexus opinion from one of his private treatment providers.  Specifically, the provider opined that it was at least as likely as not that the Veteran's degenerative disc disease was aggravated by the 30-year history of his service-connected lumbar spine disability.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a degenerative disc disease of the cervical spine and warrants a reopening of the claim, and will be addressed in the REMAND section below.    


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened; the appeal is granted to this extent only.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board last remanded the case in March 2017.  See March 2017 Board remand.  The Board instructed the RO to obtain an opinion as to whether it was at least as likely as not that the Veteran's current cervical spine disability and radiculopathy of the upper extremities have been permanently aggravated beyond their natural progression by the Veteran's service-connected lumbar spine disability.  In doing so, the examiner was to address the medical opinions submitted by the Veteran in August 2014 and again in September 2014.  Id.  

Upon remand, the VA examiner determined that she could not determine a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation.  See September 2017 VA addendum opinion.  She ultimately opined that "it is less likely that l-spine DDD would permanently aggravate C-spine DDD.  Vet also has history of injuries to the neck.  As per notes dated April 20, 2007, Veteran had a Jet Ski accident causing neck pain.  Veteran stated he had sky diving school started [sic] in 80s which is likely to cause the neck condition."  See September 2017 VA addendum opinion.

The Board finds the VA examiner's opinion inadequate for several reasons.  First, the addendum opinion is remarkably similar to her November 2014 opinion; in the rationale, she simply substituted "permanently aggravate" for "cause."  Next, the opinion ignores the Veteran's voluminous medical treatment records from primary care physicians, orthopedic surgeons, and military medical records showing the Veteran's neck problems far predate his Jet Ski accident.  The Veteran first complained of neck pain in service.  Further, as early as April 1988, the then 29-year old Veteran sought treatment for neck pain that has continued to this day.  See April 1988 medical treatment record; see also April 1997 C.O.P. medical treatment record.  A month before his April 1997 medical treatment, a radiology report showed that the Veteran had cervical curvature at the C5 level and degenerative disc disease at the C5-6 and C6-7 levels with mild left nerve root canal encroachment at C5-6 and C6-7 levels.  See March 1997 M.H. radiology report.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).    

Further, the examiner was asked to address the several positive nexus opinions submitted by the Veteran.  The September 2017 examiner discounted them as mere speculation.  

In January 2006, the Veteran submitted a medical opinion from Dr. S.J.K.  See January 2006 Dr. S.J.K. medical opinion.  Dr. S.J.K., an orthopedic working in invasive and noninvasive spine treatment, spine surgery, and general orthopedics, stated that he had seen the Veteran for evaluation of longstanding cervical disc degeneration.  The Veteran brought medical records that day.  Dr. S.J.K. stated that "[although] I could not establish a cause or relationship between the lumbar disc degeneration and cervical disc degeneration, it is my opinion that the lumbar condition can indeed aggravate the symptoms he suffers from his cervical disc degeneration."  See January 2006 Dr. S.J.K.  In context, the Veteran sought a second opinion from Dr. S.J.K. as to his neck and bilateral shoulder pain.  See May 2005 Dr. S.J.K. medical record.  At that time, the Veteran relayed a long history of neck pain and he had evaluations, mostly through MRI scans in 2003, 2004, and 2005, with Dr. S.H.  Id.  At that time, Dr. S.J.K. noted that the Veteran had multi-level cervical degenerative disc disease with slight loss of lordosis and reversal of lordosis.  

In March 2009, the Veteran submitted a medical opinion from Dr. S.H.  Dr. S.H., an orthopedic specialist, saw the Veteran for his cervical spine disability from at least April 1997 to February 2009.  He opined that, upon reviewing past military and current civilian medical records, it was his opinion that the Veteran's degenerative disc disease of the spine was at least as likely as not related to the service-connected condition of degenerative disc disease of the lumbar spine.  See March 2009 Dr. S.H. medical opinion.

In June 2009, the Veteran submitted a medical opinion from Dr. R.P.  Dr. R.P., a spinal surgeon, performed spinal surgery on the Veteran's thoracolumbar and cervical spine in late 2008 and mid 2009 respectively.  He had followed the Veteran's thoracolumbar and neck disabilities for over ten years.  See September 1999 Dr. R.P. medical record.  He opined that, upon reviewing past military and current civilian medical records, it was his opinion that the Veteran's degenerative disc disease of the cervical spine was at least as likely as not related to the service-connected condition of degenerative disc disease of the lumbar spine.  See June 2009 Dr. S.H. medical opinion.

In August 2014, the Veteran submitted a medical opinion from Dr. C.C.  Dr. C.C. had been the Veteran's primary care provider since at least March 2003.  He opined that, upon reviewing past military and current civilian medical records, it was his opinion that the Veteran's degenerative disc disease of the cervical spine may have been aggravated by his 30 year history of degenerative disc disease of the lumbar spine.  See August 2014 Dr. C.C. medical opinion.


Significantly, these private opinions do not contain a rationale explaining why or how the Veteran's lumbar spine disability caused or aggravated the Veteran's cervical spine disability.  In determining the probative value of an opinion, the Board must consider whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Here, though the Veteran's providers were fully informed of the pertinent factual premises of the case and the providers provided fully articulated opinions, the opinions are not entitled to probative weight as they do not contain any rationale.  Thus, as no probative evidence is of record relating the Veteran's cervical spine disability to his lumbar spine disability, an addendum opinion is required to reconcile these opinions and comply with the March 2017 remand directives.

Further, as stated above, the Veteran has raised a direct service connection theory.  He states that his neck pain began in service and also resulted from a documented car crash while on active duty.  As the VA examiners did not consider or provide a direct service connection opinion, remand is also required to consider this theory of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

As to the radiculopathy claim, the record raises the theory that the Veteran's disability is related to his cervical spine disability.  The November 2014 VA examination showed that the Veteran's radiculopathy derived from his cervical spine disability.  See November 2014 VA examination.  A March 2009 private treatment record showed that the Veteran had cervical spine degenerative disc disease and associated C6 radiculopathy.  See Dr. R.P. medical treatment record.  Further, an MRI of the cervical spine revealed that the Veteran had the following: (1) moderate to marked stenosis of the right C5-6 nerve root foramen secondary to degenerative disc disease and uncovertebral joint osteoarthritic changes; and (2) moderate stenosis of the right C6-7 nerve root foramen secondary to degenerative disc disease and uncovertebral joint osteoarthritic changes.  Also, a June 2009 study showed chronic denervation changes in the C5 root on both sides suggesting old C5 root injury and possibly C6 root injury on the left side.  See June 2009 EMG/nerve conduction study.  
As such, the Veteran's radiculopathy claim is inextricably intertwined with the remanded cervical spine claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from November 2014 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to exclude the examiner who conducted the November 2014, April 2017, and September 2017 VA examinations, to determine the nature and etiology of the Veteran's cervical spine disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran (if deemed necessary by the examiner), the VA examiner is asked to respond to the following inquiries:

A.  Is it as least as likely as not that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbar spine disability or any other service-connected disability?
 
The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In providing the opinion, the physician must take into account the Veteran's voluminous medical records and neck problems prior to his 2007 Jet Ski accident.  The examiner is also to discuss the Veteran's private opinions and the medical conditions prior to his thoracolumbar and cervical spine surgeries.  

"Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

B.  Is it as likely as not that the Veteran's cervical spine disability was either incurred in, or otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

Further, the examiner is to discuss the Veteran's in-service complaints of neck pain and his car accident in service.  This includes a discussion of the Veteran's continuity of symptomatology since service.  Specifically, the examiner is to discuss his treatment that began shortly after service and predated any Jet Ski accident.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


